Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7-11, 13-14 are allowed.
Examiner’s Amendment

Non-elected claims 15-22 have been cancelled.

Applicant’s election without traverse of Claims 1.14 on 6/16/2021 was acknowledged, and further these claims are canceled in light of claim 1-5, 7-11, 13-14 being allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A KURIEN whose telephone number is (571)270-5694. The examiner can normally be reached M-F; 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTINE A KURIEN/Examiner, Art Unit 2421                                                                                                                                                                                                        
/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421